Citation Nr: 0503308	
Decision Date: 02/09/05    Archive Date: 02/22/05	

DOCKET NO.  00-14 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied an increased rating for the veteran's 
post-traumatic stress disorder.

In a January 1996 rating decision, the veteran's previous 30 
percent evaluation for service-connected post-traumatic 
stress disorder was increased to 50 percent, effective June 
20, 1994, the date of a routine future VA psychiatric 
examination.  The veteran continued to voice his disagreement 
with the evaluation assigned.

The Board notes that, in e-mail correspondence of December 
2004, the RO indicated that a VA examination conducted in 
conjunction with the veteran's claim of service connection 
for bullous emphysema secondary to smoking required further 
clarification, and that additional development was therefore 
in order.  The RO noted that for this reason, that issue has 
not yet been certified to the Board.  Accordingly, this 
matter is not yet ripe for Board consideration, and the Board 
will confine its review solely to the issue of an increased 
evaluation for the veteran's service-connected post-traumatic 
stress disorder.


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder is not currently productive of more than 
considerable social and industrial impairment, or more than 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing or 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Therefore, 
the AOJ could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the AOJ did not 
err in failing to comply with the timing requirements of the 
notice.  However, the Court did note that, in such cases, the 
veteran would still be entitled to "VCAA content-complying 
notice" and the proper subsequent VA process.  See Pelegrini, 
supra.

In the present case, in correspondence of July 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by the VA, 
and the need for him to submit any further evidence in his 
possession which pertained to his claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well a Statement of 
the Case, and Supplemental Statements of the Case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claim.  By way of these 
documents, the veteran and his representative were also 
specifically informed of the cumulative evidence previously 
provided to the VA, or obtained by the VA on the veteran's 
behalf.  In point of fact, all of the aforementioned 
correspondence informed the veteran of the evidence he was 
responsible for submitting, and what evidence the VA would 
obtain in order to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In accordance with Pelegrini, supra, the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in July 2004 was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In the case at hand, the claimant 
has been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, to decide the appeal would not be 
prejudicial to the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's VA treatment records and multiple VA examination 
reports.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim poses no risk of prejudice to 
the veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).


Factual Background

At the time of a VA review psychiatric examination in June 
1994, the veteran complained of daily flashbacks, as well as 
certain "difficulties" with his fellow workers.  Reportedly, 
the veteran was currently working as a clerk for the United 
States Postal Service.  According to the veteran, he had 
recently become more and more introverted, and more easily 
upset and socially isolated.  Mental status examination 
revealed the veteran to be agitated, anxious, hyperalert, and 
hypervigilant, with a history of dreams, nightmares, and 
flashback phenomena related to Vietnam.  According to the 
veteran, most of these problems occurred during times of 
"personal stress," both at work and at home.  When further 
questioned, the veteran denied hallucinations, as well as 
delusions, and other psychotic phenomena.  His mood and 
affect varied from irritability to depression, and he 
admitted to fleeting suicidal ideation.  The veteran was 
easily annoyed and startled, both inside and outside the 
examination room.  Recent and remote memory were grossly 
intact, although recent memory was somewhat flawed by 
depression.  Insight was superficial, and judgment was good.  
The pertinent diagnosis was moderately severe to severe post-
traumatic stress disorder, with a Global Assessment of 
Functioning Score of 48.

On subsequent VA psychiatric examination in February 1997, 
the veteran complained of nightmares and flashbacks, as well 
as a startle response.  Reportedly, the veteran continued in 
his employment with the Postal Service, though, by his own 
admission, he was seen as a "rebel."  According to the 
veteran, he was increasingly paranoid, but worked steadily 
and was a responsible worker.

Mental status examination revealed a cooperative, though 
somewhat irritable and hypervigilant individual, who gave a 
history commensurate with his diagnosis of post-traumatic 
stress disorder.  According to the examiner, the veteran's 
hypervigilance and increased startle response were apparent 
during the course of the interview, in particular, when loud 
noises occurred outside the examining room.  The veteran was 
not psychotic, nor was there evidence of hallucinations or 
delusions.  The veteran's mood and affect varied, though they 
tended primarily toward a depressive overtone.  When 
questioned, the veteran denied problems with either suicidal 
or homicidal ideation.  Recent and remote memory were intact, 
with insight which was fair, and judgment good.  The 
pertinent diagnosis was post-traumatic stress disorder, with 
a Global Assessment of Functioning Score of 42.

Currently of record is an April 1997 letter of warning 
addressed to the veteran, in which it was indicated that the 
veteran's conduct at work was "unacceptable."

On VA psychiatric examination in November 1998, it was noted 
that the veteran's only psychiatric treatment consisted of 
appearing for compensation and pension examinations on three 
previous occasions.  Also noted was that the veteran had 
never been psychiatrically hospitalized, nor had he ever 
taken any psychotropic medication.

When questioned, the veteran stated that he currently worked 
for the Postal Service, where he had been employed for 17 
years.  By the veteran's own admission, his work history was 
characterized by chronic conflicts with supervisors resulting 
in his quitting a number of a jobs.

During the course of the evaluation, it was noted that the 
veteran spoke in a clear voice at an average rate of speed 
and without speech impediment.  His vocabulary was good, and 
his speech logical and focused at all times.  Essentially, 
the veteran displayed certain features of mania in his 
speech, and showed evidence of chronic anxiety, with 
difficulty sitting still.

On mental status examination, the veteran was alert and well 
oriented.  He described himself as suffering from mild 
depression, although it appeared that he additionally 
suffered from chronic anxiety.  The veteran admitted to 
brooding over a number of items, and described himself as 
experiencing chronic conflicts with everyone with whom he 
came into contact.  According to the veteran, he attempted to 
physically isolate himself from others in order to avoid 
conflict.  The veteran described himself as explosive, with 
periodic "rages."  He admitted to an energy level varying 
from one extreme to the other, and in fact displayed a number 
of classic symptoms of bipolar disorder.  According to the 
veteran, he suffered from difficulties with concentration and 
was only able to concentrate for short periods of time.  
Additionally noted were problems in remembering details, 
though the veteran was able to recall 3 out of 3 items on a 
test of short-term memory.

When further questioned, the veteran admitted to being 
suicidal 15 years earlier, at which time he sought treatment.  
Also noted were certain problems with homicidal ideation, 
though the veteran did not carry out any plan.  When 
questioned, the veteran stated that, periodically, he still 
experienced fleeting thoughts of homicidal ideation, though 
he had never developed any elaborate plan.

In the opinion of the examiner, the veteran appeared to be a 
highly intelligent individual who suffered from chronic mood 
instability as well as periodic explosive behavior.  
Nonetheless, he had been able to maintain steady employment 
with the Postal Service for 17 years.  The veteran managed 
his own finances, and stated that he had "no problems."  Also 
noted was that the veteran did his own shopping and household 
chores, and appeared to be quite functional on a day-to-day 
basis.

Regarding the veteran's post-traumatic stress disorder, it 
appeared that he experienced some survivor guilt.  Also noted 
were problems with nightmares and flashbacks.  In the opinion 
of the examiner, the veteran suffered from a bipolar 
disorder.  He stated that although the veteran had never 
received that diagnosis, he displayed a number of classic 
symptoms of that disorder, including manic features and 
emotional lability.  The veteran additionally appeared to 
suffer from post-traumatic stress disorder, but his post-
traumatic stress disorder symptoms were secondary to his 
bipolar disorder symptomatology.  In the opinion of the 
examiner, the veteran's post-traumatic stress disorder was 
somewhat worse as a result of his bipolar disorder.  Indeed, 
his impairment of functioning appeared to be primarily the 
result of his bipolar disorder, and only secondarily the 
result of post-traumatic stress disorder symptomatology.  

The examiner further stated that while the veteran had been 
able to maintain steady employment, and to function 
relatively well on a day-to-day basis, he was extremely 
socially isolated.  Also noted were problems with mood 
lability and chronic conflicts with others.  The pertinent 
diagnoses were chronic post-traumatic stress disorder 
(secondary), and bipolar disorder (primary), with a Global 
Assessment of Functioning Score of 55, characteristic of 
moderate impairment of functioning, with intermittent 
explosive behavior, mood lability, and social isolation.

On VA psychiatric examination in December 2002, the veteran 
stated that he had never been "psychiatrically hospitalized."  
When further questioned, the veteran indicated that he had 
worked for the United States Postal Service for 25 years, and 
was currently "in good standing" at work.  While the veteran 
had experienced very significant conflicts with his 
supervisors in the past, he had not had a problem within the 
past couple of years.

Noted at the time of evaluation was that the veteran was 
casually dressed, and displayed good grooming and hygiene.  
In the opinion of the examiner, it was important to note that 
the veteran's social presentation was markedly different than 
at the time of a previous evaluation four years earlier.  
This was to say that the veteran was currently calm, polite, 
and cooperative.  He spoke at a normal rate of speed, and 
displayed neither agitation nor hypomania, both of which were 
present on previous examination(s).

On mental status examination, the veteran was alert and well 
oriented, with no obvious deficit in thinking or memory.  He 
spoke in a clear tone, and described his typical mood as 
"depressed a lot."  The veteran went on to explain that he 
was depressed about his father's death.  He additionally 
commented that he often became depressed at this time of year 
because it reminded him of the Tet Offensive.

When further questioned, the veteran reported problems with 
anxiety-attacks, though not of the "full-blown" variety.  
According to the veteran, he experienced extreme anxiety when 
coming to the VA, or feeling that his life was in danger.  
According to the examiner, it was important to note that, 
when questioned regarding situations where he felt his life 
was, in fact, in danger, it appeared that the veteran 
perceived danger where there was none.

On further questioning, the veteran stated that he had 
experienced no suicidal ideation in recent years, although he 
had noted some homicidal ideation "on and off" on a number of 
occasions.  The veteran admitted to persecutory ideation, 
though he denied any full-blown paranoid delusional thinking.

In the opinion of the examiner, judging from a review of the 
veteran's records, which included a review of his previous 
psychiatric examination in November 1998, it appeared that 
the veteran suffered from a bipolar disorder, not otherwise 
specified.  Also noted was that the veteran continued to 
display symptoms of chronic moderate post-traumatic stress 
disorder.  Clearly, the veteran's bipolar disorder made it 
more difficult for him to cope with his symptoms of post-
traumatic stress disorder.  Moreover, the veteran's post-
traumatic stress disorder no doubt increased the severity of 
his bipolar symptoms.  According to the examiner, the 
combination of the two appeared to result in serious 
impairment in the veteran's functioning.  This is to say that 
he suffered from chronic anxiety, an unstable mood, sleep 
disturbance, persecutory ideation, chronic underachievement, 
chronic underemployment, and an explosive temper.  The 
pertinent diagnoses were bipolar disorder, not otherwise 
specified; and chronic moderate post-traumatic stress 
disorder.  The Global Assessment of Functioning Score was 50, 
indicative of the presence of serious impairment.

At the time of a VA outpatient mental health assessment in 
July 2004, it was noted that the veteran had not sought 
psychiatric treatment for some time.  Currently, the veteran 
worked as a trainer for the United States Postal Service, 
where had been employed for the past 29 years.  When 
questioned, the veteran reported vivid combat dreams, as well 
as periods of irritability and shortness of temper.  
Reportedly, he worried that he alienated others with his 
anger, and felt guilty and upset following an outburst.  The 
veteran denied suicidal ideation, intent, or plan.  His 
appetite was reportedly within normal limits, though there 
was evidence of some depression and anxiety at times.  At the 
time of evaluation, the veteran's insight and judgment 
appeared good.

On more recent VA psychiatric examination in November 2004, 
it was noted that the veteran's claims folder was available, 
and had been reviewed.  The veteran presented to the 
psychiatric interview casually dressed, and displayed both 
good grooming and hygiene.  The examiner noted the veteran 
appeared to be perhaps 10 years younger than his stated age.  
The veteran was polite and cooperative, and easily 
established and maintained rapport.  According to the 
examiner, it was easier to conduct the veteran's interview 
than it had been in the past, due to the fact that the 
veteran at present responded appropriately to all questions 
and did not perseverate.

On mental status examination, the veteran was alert and well-
oriented, with no obvious deficit in thinking or memory.  His 
speech was logical and focused at all times.  When asked to 
describe his typical mood, the veteran responded that it was 
"flattened or dead."  The veteran additionally described 
himself as apathetic, with a blunted affect and limited range 
of emotion.

According to the veteran, he had a history of brooding, in 
addition to difficulty sleeping.  The veteran denied 
compulsions, though he did report a history of anxiety 
attacks.  According to the veteran, he suffered from an 
explosive temper.  Also noted were problems with insomnia, 
though not as bad as on prior occasions due to the veteran's 
current medication regimen.  When questioned, the veteran 
described his concentration as "short."  While reporting a 
history of both suicidal and homicidal ideation, the veteran 
stated that he never actually attempted to kill himself or 
anyone else.  Currently, he recognized that such thoughts 
were "illogical."

As regards the veteran's post-traumatic stress disorder, he 
complained of hypervigilance, always sitting with his back to 
the wall when in a restaurant or public place.  Also noted 
were problems with nightmares, as well as occasional 
flashbacks.  In the opinion of the examiner, it was apparent 
that the veteran suffered from bipolar disorder which 
appeared to be his primary disabling condition.  However, he 
clearly displayed symptoms of post-traumatic stress disorder 
which served to impair his functioning.  As previously noted, 
the presence of each disorder complicated treatment of the 
other.  According to the examiner, the veteran seemed to be 
seriously impaired in his functioning.  This was the case 
given the veteran's history of sleep disturbance, depressed 
mood, chronic anxiety, social conflict, and sporadic 
psychotic episodes.  The pertinent diagnoses were bipolar 
disorder, not otherwise specified; and chronic post-traumatic 
stress disorder.  The veterans Global Assessment of 
Functioning Score was 50, characteristic of serious 
impairment of functioning.

Analysis

The veteran in this case seeks an increased evaluation for 
service-connected post-traumatic stress disorder.  In that 
regard, disability evaluations are intended to compensate for 
the average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2 (see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)), the regulations do not give past medical reports 
precedent over current findings.  Where entitlement to 
compensation has already been established, and increase in 
disability rating is the issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of terminology such as 
"moderate" or "severe" by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

The Board notes that, effective November 7, 1996, the 
schedular criteria for the evaluation of service-connected 
mental disorders underwent revision.  In a precedent opinion 
of the VA Office of the General Counsel, it was held that, 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board must determine whether the intervening 
change is more favorable to the veteran, and, if the 
amendment is more favorable, apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  In addition, the Board must apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000). 

Pursuant to those laws and regulations in effect prior to 
November 7, 1996, a 50 percent evaluation for service-
connected post-traumatic stress disorder is warranted where 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and where 
reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation, 
under those same laws and regulations, requires that the 
ability to establish and maintain effective or favorable 
relationships with people be severely impaired, or that 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).

Under the current schedular criteria in effect for the 
evaluation of service-connected psychiatric disorders, a 50 
percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation, under those 
same laws and regulations, requires evidence of deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and/or the inability to 
establish and maintain effective relationships.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (effective November 7, 1996).

Based on the aforementioned, it is clear that the veteran 
experiences some degree of social and occupational 
(industrial) impairment as a result of his service-connected 
post-traumatic stress disorder.  However, it is similarly 
clear that the veteran's service-connected post-traumatic 
stress disorder is no more than 50 percent disabling.  At 
present, there is no indication that the veteran suffers from 
active suicidal ideation.  Nor is there any evidence that the 
veteran's speech is illogical, obscure, or irrelevant.  While 
it is true that, based on the evidence of record, the veteran 
is prone to episodes of irritability, he experiences no 
spatial disorientation.  Moreover, both his personal 
appearance and hygiene are more than adequate.  

In that regard, at the time of a VA psychiatric examination 
in June 1994, the veteran was described as agitated, anxious, 
hyperalert, and hypervigilant, with a history of dreams, 
nightmares, and flashbacks related to his service in Vietnam.  
However, there was no evidence of any hallucinations or 
delusions.  While the veteran's mood varied from irritable to 
depressed, his recent and remote memory were grossly intact.  
Moreover, while his insight was superficial, his judgment was 
good.

On subsequent VA psychiatric examination in February 1997, 
there was again no evidence of hallucinations or delusions.  
While the veteran's mood and affect tended towards 
depression, he denied both suicidal and homicidal ideation.  
Recent and remote memory were intact, and the veteran's 
insight was fair, and his judgment good.

The Board observes that, on VA psychiatric examination in 
November 1998, the veteran stated that he was currently 
working for the Postal Service, where he had been employed 
for many years.  Also noted was that the veteran had never 
been psychiatrically hospitalized or taken psychotropic 
medication.  While in the opinion of the examiner, the 
veteran suffered from both a bipolar disorder and post-
traumatic stress disorder, his impairment of functioning was 
primarily the result of the bipolar disorder, and only 
secondarily affected by his post-traumatic stress disorder.

On subsequent VA psychiatric examination in December 2002, 
the veteran was alert and well oriented, with no obvious 
deficit in thinking or memory.  While he did admit to 
persecutory ideation, he denied any full-blown paranoid 
delusional thinking.  Once again, it was noted that the 
veteran suffered not only from a post-traumatic stress 
disorder, but also primarily from a bipolar disorder.  
According to the examiner, the veteran's Global Assessment of 
Functioning Score was 50, indicative of serious impairment of 
functioning.

At the time of a recent VA psychiatric examination in 
November 2004, the veteran was both polite and cooperative, 
with easily established and maintained rapport.  Once again, 
the veteran was alert and well oriented, with no obvious 
deficit in thinking or memory.  Noted at the time of 
examination was that the veteran's speech was logical and 
focused.  As previously noted, the veteran was felt to be 
suffering primarily from a bipolar disorder, though he 
clearly displayed symptoms of post-traumatic stress disorder.

Additionally, throughout the appeal, the veteran's Global 
Assessment of Functioning (GAF) scores ranged from 42 to 55, 
with a score of 50 on the most recent VA examination in 
November 2004.  Global Assessment of Functioning scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) [citing the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM-IV), p. 32].  In pertinent 
part, a GAF of 31 to 40 indicates some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.  A GAF of 41 to 50 indicates serious 
symptoms or any serious impairment in social, occupational or 
school functioning.  A GAF of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupation or 
school functioning.  A GAF of 61 to 70 indicates some mild 
symptoms or some difficulty in social, occupational or school 
functioning, but generally functioning pretty well and has 
some meaningful interpersonal relationships.  

While the Schedule does indicate that the rating agency must 
be familiar with the DSM-IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. 
§ 4.130 (2003).  Thus, GAF scores between 42 and 55 do not 
automatically equate to any particular percentage in the 
Schedule; rather, they are but one factor to be considered in 
conjunction with all of the other evidence.

Under the circumstances, the Board is of the opinion that the 
veteran's ability to establish or maintain effective or 
favorable relationships with people is no more than 
considerably impaired, and that he currently suffers from no 
more than considerable industrial impairment.  In this 
regard, although he does have a chronic history of conflicts 
with coworkers, the veteran has worked for the Post Office 
for more than 27 years, and is presently employed there as a 
trainer.  Moreover, while he reports having no friends, he 
does have a long-term girlfriend.  However, social impairment 
per se will not be used as the sole basis for any specific 
percentage evaluation but is of value only in substantiating 
the degree of disability based on all of the findings.  
38 C.F.R. § 4.132, Note (1) (1996); see also 38 C.F.R. 
§ 4.126 (2004).

After consideration of all of the evidence, the Board finds 
that under either the "old" or revised criteria for the 
evaluation of service-connected mental disability, the 50 
percent evaluation currently in effect for service-connected 
post-traumatic stress disorder is appropriate, and an 
increased rating is not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An evaluation in excess of 50 percent for post-traumatic 
stress disorder is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


